 Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.46 Filed 12/31/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                IN THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

Civil Action No. 20-CV-12600-SJM-APP

MICHIGAN GEOSEARCH, INC., a Michigan corporation,

            Plaintiff,
                                                         RESPONSE TO
                                                       COURT’S ORDER TO
                                                        SHOW CAUSE RE:
                                                           SERVICE
vs.

TC ENERGY, INC., a Canadian corporation,

     Defendant.
_________________________________________________________/

 SOMMERS SCHWARTZ, P.C.                       PREBEG, FAUCETT & ABBOTT, PLLC
 Andrew Kochanowski (P55117)                  Matthew J.M. Prebeg
 Attorneys for Plaintiff                      (TX State Bar No: 00791465)
 One Towne Square, Suite 1700                 Attorneys for Plaintiff
 Southfield, MI 48076                         8441 Gulf Freeway, Suite 307
 (248) 355-0300                               Houston, TX 77017
 akochanowski@sommerspc.com                   (832) 743-9260
                                              mprebeg@pfalawfirm.com

            PLAINTIFF’S RESPONSE TO COURT’S
 ORDER TO SHOW CAUSE RE: SERVICE AND REPORT OF SERVICE

      Plaintiff Michigan GeoSearch, Inc. files this response to the Court’s

December 23, 2020, Order to Show Cause (ECF 5) requiring Plaintiff to submit a

written explanation of why Defendant TC Energy, Inc. had not been served by

December 21, 2020 (Id. at 1). For the reasons stated herein, Plaintiff has shown

                                       i
    Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.47 Filed 12/31/20 Page 2 of 15




good cause why the Court should not dismiss this case. Defendant is a Canadian

corporation, requiring service in Canada. Therefore the time limit for service of

December 21, 2020, prescribed under Fed. R. Civ. P. 4(m) does not apply to

Defendant.

           Plaintiff diligently pursued multiple means of service, and finally did serve

Defendant. Because Defendant declined to accept service in the United States or to

waive service pursuant to Rule 4(d) despite written request, Plaintiff was forced to

serve Defendant TC Energy, Inc. in Calgary, Canada. Due to COVID restrictions in

Calgary and other challenges, these attempts were delayed. Plaintiff finally served

Defendant in Calgary on December 23, 2020, via service on Defendant’s General

Counsel and “Executive Vice-President, Stakeholder Relations,” Patrick Keys.1

Plaintiff first received and filed the Affidavit of Service today, the very day this

response is filed (See ECF 6).




1
    See: https://www.tcenergy.com/siteassets/pdfs/about/people/tc-elt-bio-patrick-keys.pdf.

                                                           ii
 Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.48 Filed 12/31/20 Page 3 of 15




                                          TABLE OF CONTENTS

TABLE OF AUTHORITIES ................................................................................... iv

I. FACTS. ..................................................................................................................1

II. DISCUSSION. .....................................................................................................3

III. CONCLUSION. ................................................................................................10




                                                             iii
 Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.49 Filed 12/31/20 Page 4 of 15




                              TABLE OF AUTHORITIES

Cases

Dimensional Communications, Inc. v. OZ Optics Ltd.,
 218 F.Supp.2d 653 (D. N.J. 2002) ------------------------------------------------ 10, 12

Marcus Food Co. v. Dipanfilo,
 No. 09-1261-EFM, 2010 WL 3946314 (D. Kan. Oct. 5, 2010)--------------- 10, 12

Sunset Homeowners Association, Inc. v. DiFrancesco,
  1:19-CV-00016 EAW, 2019 WL 1597497 (W.D. NY April 15, 2019) ------- 9, 10

United States v. Islip,
 18 F.Supp.2d 1047, 22 C.I.T. 852 (D. N.J. 1998) ----------------------------------- 12

Rules

Fed. R. Civ. P. 4(f). --------------------------------------------------------------- 5, 8, 9, 13

Fed. R. Civ. P. 4(h) ---------------------------------------------------------------- 5, 6, 8, 12

Fed. R. Civ. P. 4(l)(2) ------------------------------------------------------------------- 5, 13

Fed. R. Civ. P. 4(m) ---------------------------------------------------------------- 5, 13, 14

Other Authorities

Alberta Reg. 194/2020, Alberta Rules of Court § 11.9 (Nov. 2020) ---------------- 11

Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents
in Civil and Commercial Matters (“Hague Convention”), Nov. 15, 1965, 20 U.S.T.
363, 658 U.N.T.S. 169 ------------------------------------------------------------------ 9, 12




                                               iv
    Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.50 Filed 12/31/20 Page 5 of 15




                                         I. FACTS.

           Plaintiff filed its Complaint in this matter on September 22, 2020 (ECF 1),

and the Court Clerk issued a summons the same day (ECF 2).

           Shortly thereafter, Plaintiff’s counsel sent Defendant TC Energy, Inc., via

Federal Express courier, a written “Notice of a Lawsuit and Request to Waive

Service of a Summons” pursuant to Rule 4(d) (Form AO 398) – together with two

copies of a completed waiver form (Form AO 399), a copy of the filed Complaint,

and a pre-paid means of returning the waiver – on October 6, 2020, asking Defendant

to respond “within 61 days” of receipt. See the attached Declaration of Matthew

Prebeg in support of this response at paragraph 2 and Exhibit 1. The Notice and

Waiver were addressed to Defendant’s General Counsel and “Executive Vice-

President, Stakeholder Relations,” Patrick Keys, at Defendant’s corporate

headquarters in Calgary, Canada. 2

           Defendant received Plaintiff’s Notice and Request to Waive Service the next

day, October 7, 2020 (Prebeg Decl., para. 4, and Exhibit 2). Defendant’s deadline

to return the service waiver was Monday, December 7, 2020, 61 days from receipt

on October 7, 2020. Defendant, however, never returned the waiver or otherwise

responded to Plaintiff in any way. See Prebeg Decl. at 5, para. 5.

           Federal Rule of Civil Procedure 4 states:


2
    See n.1, supra.

                                              1
 Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.51 Filed 12/31/20 Page 6 of 15




           An individual, corporation, or association that is subject to
           service under Rule 4(e), (f), or (h) has a duty to avoid
           unnecessary expenses or serving the summons. The plaintiff
           may notify such a defendant that an action has been commenced
           and request that the defendant waive service of a summons.
           [***]. Fed R. Civ. P. Rule 4.

        As a foreign corporation, Defendant is subject to service under Fed. R. Civ.

P. 4(h).

        Once Defendant’s December 7, 2020, deadline elapsed for returning the

waiver of service form with no response, Plaintiff understood Defendant would force

Plaintiff to incur the unnecessary delays and expenses Rule 4 sought to avoid.

Plaintiff engaged an appropriate international process service company to serve

Defendant in Calgary. See Declaration of Brent Caldwell in support of this report at

1-2, paras. 2-6.

        The process servers sought to serve the equivalent of what, in the United

States, is a corporation’s “registered agent” for service of process. In Canada, this

is typically one of the corporate Directors, all of whom had listed addresses in the

same building (TC Energy, Inc.’s corporate headquarters) in Calgary. Caldwell Decl.

at 2.

        The international process servers reported that, due to strict COVID measures

in place in Canada, personal service on a corporate executive or director in that

building would be difficult, because the building was closed to the public and many

of the executives and others associated with the defendant were reportedly working
                                           2
 Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.52 Filed 12/31/20 Page 7 of 15




from home during the pandemic. Caldwell Decl. at 2, para. 4. Plaintiff’s counsel then

attempted, unsuccessfully, to find alternative addresses for Patrick Keys and various

TC Energy, Inc. Directors serving as the Canadian equivalent of “registered agents”

for service. Caldwell Decl. at 2, paras. 3-7.

      Plaintiff also asked its international process server, Crowe Foreign

Services (“Crowe”), nevertheless to continue to attempt to serve TC

Energy, Inc. in Calgary, Canada, via its General Counsel Patrick Keys or

one of its Directors. Caldwell Decl. at 2, paras. 6-8.

      The Christmas holiday then intervened, further slowing progress on

service. Caldwell Decl. at 2, para. 8-10.

      Finally, on Monday, December 28, 2020, Crowe reported it had

succeeded in serving TC Energy, Inc’s General Counsel, Patrick Keys, at

TC Energy, Inc.’s Calgary headquarters. Caldwell Decl. at 2, para. 9.

Today, Plaintiff’s counsel finally received the service affidavit, indicating

Defendant had been served on December 23, 2020. See Caldwell Decl. at

2, para. 10, and ECF 6.

                            II. DISCUSSION.

      Plaintiff properly served Defendant TC Energy, Inc. through

personally serving its General Counsel and Executive Vice President

Patrick Keys in Calgary, Canada, via international process server, on


                                            3
 Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.53 Filed 12/31/20 Page 8 of 15




December 23, 2020.

      Rule 4 of the Federal Rules of Civil Procedure states, in part:

          (h) SERVING      A     CORPORATION,         PARTNERSHIP,  OR
          ASSOCIATION. Unless federal law provides otherwise or the
          defendant's waiver has been filed, a domestic or foreign
          corporation, or a partnership or other unincorporated
          association that is subject to suit under a common name, must
          be served:
                                        ***
            (2) at a place not within any judicial district of the United
          States, in any manner prescribed by Rule 4(f) for serving an
          individual, except personal delivery under (f)(2)(C)(i).
Fed. R. Civ. P. 4(h)(2).

      Rule 4(f), in turn, reads:

          (f) SERVING AN INDIVIDUAL IN A FOREIGN COUNTRY. Unless
          federal law provides otherwise, an individual—other than a
          minor, an incompetent person, or a person whose waiver has
          been filed—may be served at a place not within any judicial
          district of the United States:
            (1) by any internationally agreed means of service that is
          reasonably calculated to give notice, such as those
          authorized by the Hague Convention on the Service Abroad
          of Judicial and Extrajudicial Documents;
            (2) if there is no internationally agreed means, or if an
          international agreement allows but does not specify other
          means, by a method that is reasonably calculated to give
          notice:
            (A) as prescribed by the foreign country's law for service
          in that country in an action in its courts of general
          jurisdiction;
            (B) as the foreign authority directs in response to a letter
          rogatory or letter of request; or

                                         4
Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.54 Filed 12/31/20 Page 9 of 15




            (C) unless prohibited by the foreign country's law, by:
            (i) delivering a copy of the summons and of the complaint
          to the individual personally; or
            (ii) using any form of mail that the clerk addresses and sends
          to the individual and that requires a signed receipt; or
            (3) by other means not prohibited by international agreement,
          as the court orders.
Fed. R. Civ. P. 4(f) (bolding added).

      The United States and Canada are signatories of the Hague

Convention on the Service Abroad of Judicial and Extra-Judicial

Documents in Civil and Commercial Matters (“Hague Convention”),

Nov. 15, 1965, 20 U.S.T. 363, 658 U.N.T.S. 169. See, e.g., Sunset

Homeowners Association, Inc. v. DiFrancesco, 1:19-CV-00016 EAW,

2019 WL 1597497, *6 (W.D. NY April 15, 2019).

      Although the primary method of serving judicial documents outside

the United States under the Hague Convention is via serving a country’s

“Central Authority” designated for Hague Convention purposes (which

then in turn serves the foreign defendant), the Convention explicitly

allows other methods of service, particularly in its Article 10, which

Canada long has allowed and continues to allow today. See, e.g., Sunset

Homeowners, supra, 2019 WL 1597497 at *9; see also Dimensional

Communications, Inc. v. OZ Optics Ltd., 218 F.Supp.2d 653, 655-56 (D.



                                         5
Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.55 Filed 12/31/20 Page 10 of 15




N.J. 2002); Marcus Food Co. v. Dipanfilo, No. 09-1261-EFM, 2010 WL

3946314 (D. Kan. Oct. 5, 2010).

          “Article 10 of the Convention provides that ‘judicial
          officers, officials, or other competent persons of the State of
          destination’ may serve a summons, ‘[p]rovided the State of
          destination does not object.’ ” F.T.C. v. 1492828 Ontario,
          Inc., No. 02 C 7456, 2003 WL 21038578, at *2 (N.D. Ill. May
          7, 2003) (citation omitted); see CGC Holding Co., LLC, 2011
          WL 2559807, at *2. “Canada has not availed itself of the
          opportunity ... to object to Article 10(b)’s service provision.”
          Dimensional Commc'ns, Inc. v. OZ Optics Ltd., 218 F. Supp. 2d
          653, 656 (D.N.J. 2002); see Walton v. Bilinski, No. 2:15 CV 36
          CDP, 2015 WL 9489610, at *2 (E.D. Mo. Dec. 30, 2015)
          (“Canada has declared no opposition to the method of
          service of process provided in 10(b). ”); Marcus Food Co.,
          2010 WL 3946314, at *4 (“Canada has not objected to service
          under Article 10(b) and affirmatively states that it will not
          object to service under Article 10(b).”). “If a destination state
          has no objection to service of process under 10(b), then
          courts look to the ‘internal service rules of the destination
          State to determine whether that State would object to the
          particular method of service utilized under Article 10.’ ”
          Walton, 2015 WL 9489610, at *2 (quoting Marcus Food Co.,
          2010 WL 3946314, at *4); see Dimensional Commc'ns, Inc.,
          218 F. Supp. 2d at 656 (same).

Sunset Homeowners, 2019 WL 1597497 at *9 (bolding added); see also Marcus

Food Co., 2010 WL 394314, *5 (D. Kan. October 5, 2010) (“service of process on

a Canadian citizen under Article 10(b) of the Hague Convention by a process server

is authorized”).

      Although service of Canadian defendants by process server is well settled in

U.S. courts as a valid method under Hague Convention Art. 10(b), and thus is clear


                                         6
Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.56 Filed 12/31/20 Page 11 of 15




with respect to whether TC Energy has been properly served in the context of this

United States action, Alberta’s provincial rules also make clear such service would

be valid and sufficient in the context of the Province’s own law.

           The Alberta Provincial Rules of Court state that:

                11.9(1) A commencement document may be served on a
                corporation

                       (a) by being left
                           (i) with an officer of the corporation who appears to
                    have management or control responsibilities with respect to
                    the corporation, or
                           (ii) with an individual who appears to have
                    management or control responsibilities with respect to the
                    corporation at its principal place of business or activity in
                    Alberta, or at the corporation’s place of business or activity
                    in Alberta where the claim arose,
                          or
                   (b) by being sent by recorded mail, addressed to the
                   corporation, to the principal place of business or activity in
                   Alberta of the corporation.

                (2) Service is effected under this rule, (a) if the document is left
                with an individual in accordance with subrule (1)(a), on the date
                it is left, or (b) if the document is sent by recorded mail, on the
                date acknowledgment of receipt is signed.

Alberta Reg. 194/2020, Alberta Rules of Court § 11.9 (Nov. 2020). 3

           Here, Plaintiff’s service of TC Energy, Inc.’s General Counsel and

Executive Vice-President Patrick Keys at the Defendant’s international

headquarters in downtown Calgary satisfies these requirements in multiple ways. It


3
    https://www.qp.alberta.ca/documents/rules2010/Rules_vol_1.pdf

                                                        7
Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.57 Filed 12/31/20 Page 12 of 15




is also well settled that, professional process servers, as used by Plaintiff here, are

competent to effect service of process under Hague Art. 10(b) in Canada.

          This Court notes that numerous courts have found personal
          service by a process server under Articles 10(b) and (c) to be
          valid in other States. No court holds service under Article 10(b)
          by a process server invalid in Canada…This Court, therefore,
          finds that in Canada a process server is competent to effect
          service of process under Article 10(b).

Dimensional Communications, Inc., supra, 218 F.Supp.2d at 659; see also Marcus

Food Co., supra, 2010 WL 394314 (“service of process on a Canadian citizen under

Article 10(b) of the Hague Convention by a process server is authorized”).

          It is not surprising that Canada does not impose strictures on the
          methods of service provided for in Articles 10(b) and 10(c) of
          the Convention: *862 Canada's internal laws are themselves
          flexible about who is authorized to affect service of process.

                                       ***
          See Delaire v. Delaire [1996] 147 Sask.R. 161, at ¶
          46, quoting J.G. Castel in Canadian Conflict of Laws, 2nd Ed
          (Toronto, Butterworths 1986) (“In all the common law
          provinces and territories, personal service of process is the
          foundation of jurisdiction in actions in personam.”).

United States v. Islip, 18 F.Supp.2d 1047, 22 C.I.T. 852, 861–62 (D. N.J. 1998).

      Plaintiff’s personal service of TC Energy, Inc. in Canada thus fully satisfies

the requirements of Fed. R. Civ. P. 4(h)(2) and 4(f) in that it was accomplished:

          (1) by any internationally agreed means of service that is
          reasonably calculated to give notice, such as those authorized
          by the Hague Convention on the Service Abroad of Judicial and
          Extrajudicial Documents;


                                           8
Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.58 Filed 12/31/20 Page 13 of 15




Rule 4(f)(1).
      The personal service here also satisfies Fed. R. Civ. 4(f)(2) in that:
          “…an international agreement allows but does not specify other
          means, by a method that is reasonably calculated to give notice:
            (A) as prescribed by the foreign country's law for service in
          that country in an action in its courts of general jurisdiction;
             ***
             or
             (C) unless prohibited by the foreign country's law, by:
            (i) delivering a copy of the summons and of the complaint to
          the individual personally.
Fed. R. Civ. P. 4(f).

      The process server’s attached affidavit of service is also valid proof of

effective service under Fed. R. Civ. P. 4(l)(2) [“Service Outside the United States”]

because, as explained, service here was both effected: (A) “as provided in the

applicable treaty or convention” (i.e., via the Hague Convention Art. 10(b)’s

allowance of such service adopted and not objected to by Canada, and by its

satisfaction of Alberta’s own provincial rules as to such service); and (B) “…by a

receipt signed by the addressee, or by other evidence satisfying the court that the

summons and complaint were delivered to the addressee.”

      Moreover, Fed. R. Civ. P. 4(m) [“Time Limit for Service”] states that the usual

90-day service requirement “does not apply to service in a foreign country under

Rule 4(f)…” (bolding added), as Defendant unfortunately forced Plaintiff to do here.

Even if the 90-day requirement were to apply here, courts “must extend the time for

                                          9
Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.59 Filed 12/31/20 Page 14 of 15




service for an appropriate period” beyond the standard 90 days after the complaint

is filed “if the plaintiff shows good cause for the failure. Plaintiff here, as shown,

began service attempts promptly upon receipt of the issued summons and diligently

attempted service thereafter, finally achieving service via a method approved under

Hague Convention Art. 10(b) on December 23, 2020.

      Any delay here in serving Defendant was the result of Defendant refusing to

return the standard waiver form, and forcing Plaintiff to accomplish service during

a pandemic through an international process service company. Plaintiff thus has

demonstrated good cause in accomplishing service on Defendant by December 23,

2020, as allowed under Rule 4(m).

                                III. CONCLUSION.

      The Court’s Order to Show Cause indicated the Court would dismiss without

prejudice to refiling if Plaintiff failed to show good cause. Plaintiff has demonstrated

good cause and has shown that it effected proper service on Defendant in Canada on

December 23, 2020. Plaintiff therefore asks that the Court deem service now

effected and valid.




                                          10
Case 2:20-cv-12600-SJM-APP ECF No. 7, PageID.60 Filed 12/31/20 Page 15 of 15




     Respectfully submitted, December 31, 2020;

                                 Andrew Kochanowski (P55117)
                                 SOMMERS SCHWARTZ, P.C.
                                 One Towne Square, Suite 1700
                                 Southfield, MI 48076
                                 Telephone: 248-355-0300
                                 Email: akochanowski@sommerspc.com

                                 /s/ Matthew John Prebeg
                                 Matthew John Prebeg (TX Bar No. 00791465)
                                 Brent T. Caldwell (TX Bar No. 24056971)
                                 BAYKO, PREBEG, FAUCETT & ABBOTT
                                 PLLC
                                 8441 Gulf Freeway, Suite 307
                                 Houston, Texas 77017
                                 Telephone: 832-742-9263
                                 Facsimile: 832-742-9261
                                 Email: mprebeg@bpfalawfirm.com
                                         bcaldwell@bpfalawfirm.com

                                 Attorneys for Plaintiff




                                     11
